Sykes, P. J.,
delivered the opinion of the court.
The appellant was convicted of knoAvingly transporting in his automobile intoxicating liquors over a road of Tate county, from which judgment he prosecutes this appeal.
The testimony in the case Avas to the effect that the appellant lived in Tunica county, and the sheriff of that county, Avith some deputies, obtained a Avarrant to search the home and premises of appellant for intoxicating liquors. This search Avas made, but the appellant Avas not at home at the time. These officers of Tunica county then followed the car of the appellant into the county of Tate, and overtook it someAvhere on a public road. In the car was the appellant, his wife, and son. The officers exhibited their pistols and asked the appellant whether or not he had any whiskey in the car or on Ms person, to Avhich he replied, in effect, not enough to drown a man. They then proceeded to search the car and found some Avhisky in a bottle.
They had no proper Avarrant, from Tate county, or as a matter of fact they had obtained no Avarrant in Tunica county to search his automobile; consequently this was an unlawful search and seizure of the whisky. Tucker v. State (Miss.) 90 So. 845; Miller v. State, 93 So. 2, opinion this day delivered. Since the search Avas unlawful, the testimony as to the finding of the whisky in the car was inadmissible.
Neither can the corpus delicti be shown alone by the statement of the appellant made to the officers, even if it could be construed as a confession. As stated in the Williams case (Miss.), 92 So. 584, in which all of the authorities are cited, and also in the opinion in the Miller case, this day delivered, the corpus delicti must be proven independently of or aliunde the confession.
The judgment of the lower court is reversed, and the appellant discharged.

Reversed and appellant discharged.